Case 1:19-cv-01849-NRN Document 13 Filed 10/26/18 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA


JOHN S. WILSON,                                          )
                                                         )
       Plaintiff,                                        )     No. 1:18-CV-00243-PLR-SKL
                                                         )
v.                                                       )
                                                         )
XIANT TECHNOLOGIES, INC.,                                )
                                                         )
       Defendant.                                        )

     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION OR, IN THE
                ALTERNATIVE, MOTION TO TRANSFER VENUE

       Pursuant to Fed. R. Civ. P. 12(b)(2), Defendant Xiant Technologies, Inc. (“Xiant”)

moves the Court for an order dismissing this lawsuit for lack of personal jurisdiction.

Alternatively, pursuant to 28 U.S.C. §§ 1404(a) and Fed. R. Civ. P. 12(b)(3), Xiant moves the

Court for an order transferring venue of this lawsuit to the United States District Court for the

District of Colorado. In support of this Motion, Xiant states as follows:

       1.      Pursuant to the Court’s Order Governing Motions to Dismiss, the parties have

conferred to determine whether an amendment could cure the bases for Xiant’s Motion to

Dismiss, and have been unable to agree that the pleading is curable by a permissible amendment.

       2.      Because Xiant lacks sufficient contacts with Tennessee, Due Process compels

dismissal of this case for lack of personal jurisdiction over Xiant.

       3.      “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been
Case 1:19-cv-01849-NRN Document 13 Filed 10/26/18 USDC Colorado Page 2 of 3




brought.” 28 U.S.C. § 1404(a). In the event it is not dismissed, this case can and should have

been filed in the District of Colorado and the Court should transfer the case there.

       This Motion is supported by a supporting Brief and the Affidavit of Jason Suntyuch, both

filed with this Motion.

Dated: October 26, 2018.

                              Respectfully submitted:
                              SPENCER FANE LLP


                              /s/ Scott C. Sandberg
                              Scott C. Sandberg, Pro Hac Vice
                              John O’Brien, Pro Hac Vice
                              Spencer Fane LLP
                              1700 Lincoln Street, Suite 2000
                              Denver, Colorado 80203
                              Phone: (303) 839-3800 / Fax: (303) 839-3838
                              Email: ssandberg@spencerfane.com; jobrien@spencerfane.com

                              and

                              s/Thomas W. Shumate IV
                              Thomas W. Shumate IV, Bar #019595
                              Attorney-at-Law
                              2900 Vanderbilt Place, Suite 100
                              Nashville, TN 37212
                              Telephone: (615) 229-7499 / Facsimile: (615) 229-7498
                              Email: tom.shumate@meridian.law

                              Attorneys for Xiant Technologies, Inc.




                                                 2
Case 1:19-cv-01849-NRN Document 13 Filed 10/26/18 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2018, a copy of the foregoing was served via the
court’s CM/ECF, which will send notice to all counsel of record as follows:

Gary S. Napolitan                                   Marvin B. Berk
William C. Killian                                  Erin V. Wallin
Andrew J. Godbold                                   Berke, Berke & Berke
Leitner, Williams, Dooley & Napolitan, PLLC         420 Frazier Avenue
Tallan Building – Suite 500                         Post Office Box 4747
200 W. ML King Blvd.                                Chattanooga, TN 37405
Chattanooga, TN 37402-2566                          email: marvin@berkeattys.com;
email: gary.napolitan@leitnerfirm.com               erin@berkeattys.com

Attorneys for Plaintiff


                                          s/Scott C. Sandberg
                                          Scott C. Sandberg




                                              3

                                                                                   DN 3288293.1
